DETAILED ACTION
Application Status
The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to Applicant’s submissions dated 08/25/2021 & 11/15/2022.  Claims 1–20 are pending.
Election/Restrictions
Claims 14–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim at this time.  Election was made without traverse in the reply filed on 11/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites the limitation "the heated outlet exhaust gas" in line 18.  There is insufficient antecedent basis for this limitation in the claim because line 17 claims “the outlet exhaust gas from the furnace” and claim 18 claims “the heated outlet exhaust gas,” which implies that the outlet exhaust gas was heated in the heat exchanger instead of cooled.  For purposes of examination under §§ 102 & 103, Examiner will assume that instead of “the heated outlet exhaust gas,” Applicant intended to state “the cooled outlet exhaust gas”.  Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–2, 4–5, 10 & 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,414,813 to Knapp in view of US 2010/0139156 to Mennell et al.
With regard to claim 1, Knapp discloses a method for combusting biomass to produce heat for generating steam (abstract), the method comprising: combusting the biomass in a furnace (70) to produce heat (Fig. 3; Col. 5, line 59 – Col. 6, line 7); using the heat from the combustion in the furnace to generate steam in a boiler (Fig. 3; Col. 6, lines 8–12); reduce ash deposition within structures of the boiler by operating the furnace (70) such that the furnace creates outlet exhaust having an outlet exhaust gas temperature in the range of 1400 °F to 1800 °F (Fig. 3; Col. 6, lines 1–3); operating the furnace (70) and the boiler such that the boiler provides a steam pressure in the range of 800-1000 psia at a superheater (72) outlet (Col. 6, lines 8–12; Col. 1, lines 53–56); and operating the furnace and the boiler such that the boiler provides a steam temperature in the range of 800-1000 °F at the superheater (72) outlet (Fig. 3; Col. 6, lines 8–12); directing steam from the super heater (72) outlet directly to a steam turbine (74) to driver a generator (74) (Fig. 3; Col. 6, lines 58–61); routing the outlet exhaust from the furnace (70) to a heat exchanger (62) (Fig. 3; Col. 6, lines 38–41); and circulating the heated outlet exhaust gas from the heat exchanger (62) back to the furnace (70) (Fig. 3; Col. 5, line 67 – Col. 6, line 1).
Knapp fails to specifically disclose the use of corn stover as a biomass fuel.  Mennell teaches the use of corn stover as a biomass fuel (¶¶ 0017, 0033).  It would have been obvious to one of ordinary skill in the art to combine the biomass incinerator of Knapp with the corn stover biomass fuel of Mennell because such a combination would have had the added benefit of providing a readily available source of biomass fuel for incineration and energy recovery.
Knapp fails to disclose the steam pressure at the outlet of the superheater being in the range of 800–1000 psig.  Steam pressure is a known results-effective variable because the greater the pressure, the larger the turbine that can be used for power generation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a steam pressure in the range of 800–1000 psig, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Knapp fails to disclose the boiler generates 190,000 pounds to 220,000 pounds of steam per hour.  However, it is old and well-known in the art that the greater the desired electricity output, the greater the amount of steam needs to be generated.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the boiler sized to generate 190,000 pounds to 220,000 pounds of steam per hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 2, the combination of Knapp and Mennell further discloses the corn stover is the primary fuel combusted in the furnace during normal operation of the furnace (Mennell: 9¶ 0017).
With regard to claim 4, Knapp as previously combined with Mennell further discloses the corn stover combusted in the furnace is a mixture of corn stover pieces having an average length less than 3 inches with no more than 25 percent of the corn stover pieces being less than .25 inches in length (Mennell: ¶ 0017).
With regard to claim 5, Knapp as previously combined with Mennell further discloses the corn stover combusted in the furnace is a mixture of corn stover pieces having a composition including at least 75 percent by weight that is less than 3 inches in length and no more than 25 percent by weight that is less than .25 inches in length (Mennell: ¶ 0017).
With regard to claim 10, Knapp further discloses the boiler provides a temperature of 900 °F at the superheater outlet (Col. 6, lines 8–12).
Knapp fails to disclose the boiler provides a steam pressure of 900 psig at a superheater outlet.  Boiler steam pressure is a known results-effective variable because the higher the pressure, the greater the size of the turbine, which results in a greater amount of generated electricity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a boiler steam pressure of 900 psig, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 12, Knapp further discloses the furnace (70) is operated such that a target temperature of exhaust gas at an outlet of the furnace (70) is less than or equal to 1700 °F (Col. 6, lines 1–3).
Claims 3, 6, & 9–10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp in view of Mennell, as applied to claim 2 above, and further in view of US 4,203,374 to Frederick.
With regard to claim 3, Knapp fails to disclose that corn stover is the only fuel combusted in the furnace during normal operation of the furnace.  Frederick teaches corn stover is the only fuel combusted in the furnace during normal operation of the furnace (Col. 1, lines 26–28; Col. 2, lines 27–32).  It would have been obvious to one of ordinary skill in the art to combine the biomass incinerator of Knapp with the combustion of corn stover of Frederick because such a combination would have had the added benefit of providing a readily available source of biomass fuel for incineration and energy recovery.
With regard to claim 6, Knapp as previously combined with Mennell and Frederick further discloses a mixture of the corn stover and waste seed from a seed company are combusted in the furnace, wherein the mixture has a composition including at least 75 percent by weight that is less than 3 inches in length and no more than 25 percent by weight that is less than .25 inches in length (Mennell: ¶ 0017; Frederick: Col. 1, lines 8–28).
With regard to claim 9, Knapp as previously combined with Frederick further discloses a mixture of the reduced corn stover and waste seed from a seed company is combusted in the furnace (Frederick: Col. 1, lines 8–28).
With regard to claim 10, Knapp as previously combined with Frederick further discloses the waste seed is selected from the group consisting of seed corn and soybean seed (Frederick: Col. 1, lines 8–28).
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp in view of Mennell, as applied to claim 1 above, and further in view of US 2011/0191256 to Sayre et al.
Knapp further discloses the exhaust and exhaust gas stream from the furnace includes fly ash (Col. 6, lines 3–7), wherein the fly ash contains potassium, phosphorous and carbon (Col. 6, lines 3–7; fly ash resulting from the combustion of biomass, including corn stover, would inherently contain potassium, phosphorous, and carbon).
Knapp fails to disclose selling collected fly ash for use as a fertilizer.  Sayre teaches selling collected fly ash for use as fertilizer (¶ 0039).  It would have been obvious to one of ordinary skill in the art to combine the biomass incinerator of Knapp with the selling fly ash step of Sayre because such a combination would have had the added benefit of provided additional income revenue by selling a combustion by-product for money.
Claims 12–14 are ejected under 35 U.S.C. 103(a) as being unpatentable over Knapp in view of Mennell, as applied to claim 1 above, and further in view of US 5,937,772 to Khinkis et al.
With regard to claim 12, Knapp fails to disclose removing ash from the heated outlet exhaust gas before circulating the heated outlet exhaust gas back to the furnace.  Khinkis teaches removing ash from the heated outlet exhaust gas before circulating the heated outlet exhaust gas back to the furnace (Fig. 1; ash removed after “air heater” before being returned as “recirculated flue gas” through line “40”).  It would have been obvious to one of ordinary skill in the art to combine the biomass incinerator of Knapp with the ash removal of Khinkis because such a combination would have had the added benefit of reduced fouling in the flue gas recirculation lines.
With regard to claim 13, Knapp fails to disclose distributing the corn stover in the furnace using a vibrating grate of a stoker, and wherein the heated outlet exhaust gas is directed to the furnace at a location beneath the grate such that combustion air flows upwardly through the grate during the combustion of the corn stover.  Khinkis teaches distributing fuel in the furnace (15) using a vibrating grate of a stoker (Col. 1, lines 17–24; Col. 3, lines 8–11; Col. 6, lines 35–40), and wherein the heated outlet exhaust gas is directed to the furnace (15) at a location beneath the grate (11) such that combustion air flows upwardly through the grate (11) during the combustion of the fuel (Fig. 1; Col. 6, lines 35–44).  It would have been obvious to one of ordinary skill in the art to combine the biomass incinerator of Knapp with the underfire oxidation of Khinkis because such a combination would have had the added benefit of a more uniform and complete combustion reaction.
With regard to claim 14, Knapp as previously combined with Khinkis further discloses combusting suspended fuel particles and combustible gases in an upper combustion region of the furnace (Khinkis: 15) above the grate (Khinkis: 11) (Fig. 1; the upward draft of oxidant would suspend smaller particles, which would be combusted in the upper region of the furnace).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,381,962 to Ohshita et al; US 2004/0129188 to Traina.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 25, 2022